1

2                                                                  JS-6
3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   IN RE PEDRAM SHIRZAD,            )           Case No. CV 17-5521 FMO
                                      )
12                   Debtor,          )                 (BK Case No. 15-bk-11350 VK)
     ________________________________ )                 (Adv. Case No. 15-ap-1084 VK)
13                                    )
     JOANNA COOK,                     )
14                                    )
                     Appellant,       )           JUDGMENT
15                                    )
                v.                    )
16                                    )
     PEDRAM SHIRZAD,                  )
17                                    )
                     Appellee.        )
18                                    )
                                      )
19

20         Pursuant to the Court’s Order Re: Bankruptcy Appeal, filed contemporaneously with the

21   filing of this Judgment, IT IS ADJUDGED that the above-captioned appeal is dismissed.

22   Alternatively, the Bankruptcy Court’s Order of March 2, 2016 (Adversary Document No. 39) and

23   Judgment of July 10, 2017 (Adversary Document No. 87) are affirmed.

24   Dated this 5th day of February, 2019.

25

26                                                                   /s/
                                                              Fernando M. Olguin
27                                                       United States District Judge

28
